PER CURIAM.
Appellant challenges his convictions and sentences on ten counts of capital sexual battery, eight counts of lewd or lascivious molestation, and one count of lewd or lascivious exhibition. We affirm the convictions and sentences on all counts except Counts 1, 4, 8, 15 and 19. Because the State failed to introduce independent evidence to prove these counts, it was error to admit Appellant’s confession to these crimes and Appellant is entitled to a new trial.1 See Corona v. State, 64 So.3d 1232 (Fla.2011) (ordering new trial after concluding that without confession, permissible evidence failed to establish corpus de-licti of charged crime).
AFFIRMED in part; REVERSED in part and REMANDED.
TORPY, C.J., LAWSON and BERGER, JJ., concur.

. No attempt was made to introduce the confession pursuant to section 92.565, Florida Statutes (2011).